Bloodworth, J.
1. The judge did not err in instructing the jury on the law of mutual combat, nor did he err in charging the law of voluntary manslaughter.
2. The alleged misstatement of the defendant’s contention, of which complaint is made in ground 7 of the motion for a new trial, is not so material as to require another trial of the case.
3. The excerpt from the charge, of which complaint is made in ground 8 of the motion for a new trial, is alleged to be error because “it mingled the law of defense of person or life with the law of voluntary manslaughter, and . . necessarily tended to a confusion of those two phases of homicide.” When this part of the charge is considered with the remainder of the charge, it is not subject to this criticism. The charge as given covered the material issues of the case; and if a fuller charge on any particular proposition was desired, it should have been requested in terms of the law. The eases cited and relied on by the plaintiff in error are easily differentiated from this case by their facts.
4. There is no merit in any of the other grounds of the motion for a new trial.
5. There was evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.